DETAILED ACTION
	Claims 1-20 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 10 and 16  is objected to because of the following informalities:  
Claim 1, line 6, recites “the complementary target nucleic acid sequence,” and line 7 recites “the target nucleic acid sequence.”  Both of these terms are understood as referring to the same element having antecedent basis in prior recitation of “a guide DNA sequence complementary to a target nucleic acid.” However, consistent terminology “the complementary target nucleic acid sequence” or “the target nucleic acid sequence” should be used throughout the claims.  Claims 10 and 16 are objected to for the same use of mixed recitation of “the complementary target nucleic acid sequence” and “the target nucleic acid sequence.”
In claims 1, 10 and 16, “Ago enzyme” should be defined as argonaute enzyme upon its for use in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Oost et al. (WO 2014/189628 A1).
“Genome engineering can refer to altering the genome by deleting, inserting, mutating, or substituting specific nucleic acid sequences. The altering can be gene or location specific. Genome engineering can use Argonaute proteins to cut a nucleic acid thereby generating a site for the alteration. Prokaryotic Argonautes are prokaryotic homologs of eukaryotic Argonaute proteins, which are key enzymes in RNA interference pathways. An Argonaute can bind and cleave a target nucleic acid by forming a complex with a designed nucleic acid-targeting nucleic acid.” Van Der Oost et al., para. [0002].
“In one aspect, the disclosure provides for methods for cleaving a double-stranded target nucleic acid comprising: contacting at least one strand of the double-stranded target nucleic acid with a complex comprising: an Argonaute and a designed nucleic acid-targeting nucleic acid; and cleaving at least one strand of the double-stranded target nucleic acid. . . . In some embodiments, the method is performed in vivo.” Van Der Oost et al., para. [0004].
“In one aspect the disclosure provides for methods for making a clonally expanded cell line comprising: introducing into a cell a complex comprising: an Argonaute and a designed nucleic acid-targeting nucleic acid; contacting the complex to a target nucleic acid; cleaving the target nucleic acid, wherein the cleaving is performed by the complex, thereby producing a cleaved target nucleic acid; inserting a donor polynucleotide into the cleaved target nucleic acid; propagating the cell, wherein the propagating produces the clonally expanded cell line. In some embodiments, the cell is selected from the group consisting of: HeLa cell, Chinese Hamster Ovary cell, 293-T cell, a pheochromocytoma, a neuroblastomas fibroblast, a rhabdomyosarcoma . . . Huvec (ATCC Human Primary PCS 100-010.” Van Der Oost et al., para. [0008].  It is noted that 293-T cells is a well-known cell line of human embryonic kidney cells and “Huvec” is well known to be human umbilical vein endothelial cells.
	“In some embodiments, the Argonaute of the disclosure is a type I prokaryotic Argonaute. In some embodiments, the type I prokaryotic Argonaute carries a DNA nucleic acid-targeting nucleic acid. In some embodiments, the DNA nucleic acid-targeting nucleic acid targets one strand of a double stranded DNA (dsDNA) to produce a nick or a break of the dsDNA . . . .  In some embodiments, the type I prokaryotic Argonaute anchors the 5' phosphate end of a DNA guide. In some embodiments, the DNA guide has a deoxy-cytosine at its 5' end. In some embodiments, the type I prokaryotic Argonaute is a Thermus thermophilus Ago (TtAgo). In some embodiments, the type I prokaryotic Argonaute is a Synechococcus elongatus Ago (SeAgo).” Van Der Oost et al., para. [0201]. 
	“By way of non-limiting example, Argonaute may bind a designed nucleic acid-targeting nucleic acid (e.g., single-stranded DNA, single-stranded RNA) that guides it to a target nucleic acid that is complementary to the designed nucleic acid-targeting nucleic acid, wherein the target nucleic acid comprises a dsDNA (e.g., such as a plasmid), and thereby carries out site specific cleavage within the target nucleic acid.” Van Der Oost et al., para. [0230]. “In the methods of the disclosure, Argonautes (e.g., Arg), or complexes thereof, can introduce double-stranded breaks in a nucleic acid, (e.g. genomic DNA). The double-stranded break [i.e. cleaving] can stimulate a cell's endogenous DNA-repair pathways (e.g. homologous recombination (HR) and/or non-homologous end joining (NHEJ), or A-NHEJ (alternative non-homologous end-joining)). Mutations, deletions, alterations, and integrations of foreign, exogenous, and/or alternative nucleic acid can be introduced into the site of the double-stranded DNA break.” Van Der Oost et al., para. [0185].
As such, the guide DNA (i.e. nucleic acid-targeting nucleic acid) provides for argonaute cleaving the target nucleic acid sequence in a site specific manner.
	“Disclosed herein, in some embodiments, are vectors comprising: a polynucleotide sequence encoding: a designed nucleic acid-targeting nucleic acid [i.e. a first nucleic acid encoding a guide DNA], wherein the designed nucleic acid-targeting nucleic acid comprises a sequence configured to bind to an effector protein; and an Argonaute [encoded by a second nucleic acid]. In some embodiments, the polynucleotide sequence is operably linked to a promoter. In some embodiments, the promoter is an inducible promoter.” Van Der Oost et al., para. [0018]. “The vector can be transiently expressed in the host cell. The vector can be stably expressed in the host cell (e.g., by stably integrating into the genome of the host cell).” Van Der Oost et al., para. [0618].  That is, since the argonaute and guide DNA are heterologous to the eukaryotic cell, the argonaute is expressed from an encoding nucleic acid (i.e. second nucleic acid as recited in claims 10 and 16) that is in a recombinant expression vector.
	The above is considered to be a disclosure of “method of altering a eukaryotic cell [e.g. making a clonally expanded cell line] comprising providing to the eukaryotic cell [e.g. a human 293-T cell] a guide DNA sequence complementary to a target nucleic acid sequence [e.g. a DNA guide], providing to the eukaryotic cell an Ago enzyme that interacts with the guide DNA sequence and cleaves the target nucleic acid sequence in a site specific manner, wherein the guide DNA sequence binds to the complementary target nucleic acid sequence and the Ago enzyme cleaves the target nucleic acid sequence in a site specific manner.  The above is further considered to be a disclosure of a “method of altering a eukaryotic cell [e.g. a human 293-T] cell comprising a first nucleic acid sequence [i.e. DNA guide] that is complementary to a target nucleic acid sequence, a second nucleic acid sequence encoding an Ago enzyme that interacts with the first nucleic acid sequence [i.e. argonaute binds with DNA guide] and cleaves the target nucleic acid sequence in a site specific manner, wherein the first nucleic acid sequence is a guide DNA, and wherein the cell expresses the Ago enzyme, and wherein the guide DNA binds to the complementary target nucleic acid and the Ago enzyme cleaves the target nucleic acid sequence in a site specific manner.” Still further, the above is considered to be a disclosure of a “eukaryotic cell comprising a first nucleic acid sequence [i.e. DNA guide] that is complementary to a target nucleic acid sequence, a second nucleic acid sequence encoding an Ago enzyme that interacts with the first nucleic acid sequence and cleaves the target nucleic acid sequence in a site specific manner, wherein the first nucleic acid sequence is a guide DNA, and wherein the cell expresses the Ago enzyme, and wherein the guide DNA binds to the complementary target nucleic acid and the Ago enzyme cleaves the target nucleic acid sequence in a site specific manner.”
	For these reasons, the features of claims 1, 6-8, 10-13 and 16-18 are disclosed by Van Der Oost et al.
	Regarding claims 9, 14-15 and 19, “In some embodiments, a plurality of complexes are contacted to a plurality of target nucleic acids. In some embodiments, the plurality of target nucleic acids differ by at least one nucleotide. In some embodiments, the plurality of complexes comprise a plurality of designed nucleic acid-targeting nucleic acids that differ by at least one nucleotide.” Van Der Oost et al., para. [0054]. “Disclosed herein, in some embodiments, are vectors [i.e. recombinant expression vectors] comprising a polynucleotide sequence encoding: two or more designed nucleic acid-targeting nucleic acids that differ by at least one nucleotide; and an Argonaute.” Van Der Oost et al., para. [0057].  As indicated in Van Der Oost et al., para. [0018], any nucleic acid-targeting nucleic acid (e.g. guide DNA) are to be encoded by a vector (i.e. recombinant expression vector).  As such, Van Der Oost et al. disclose a plurality of guide DNAs that are complementary to target different target nucleic acid sequences (i.e. differ by at least one nucleotide).  Further, Van Der Oost et al., claim 1, disclose “(i) contacting a first target nucleic acid with a first complex, wherein said first complex comprises a first Argonaute, a first designed nucleic acid-targeting nucleic acid (e.b DNA guide)” and “(ii) contacting a second target nucleic acid with a second complex, wherein said second complex comprises a second Argonaute, a second designed nucleic acid-targeting nucleic acid (i.e. DNA guide),” which is a further disclosure of a plurality of guide DNAs are provided into the cell that are complementary to different target nucleic acid sequences and the Ago enzyme cleaves the different target nucleic acid sequences in a site specific manner.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Oost et al. as applied to claims 1 and 6-20 above, and further in view of Swarts et al. (“The evolutionary journey of Argonaute proteins, Nat. Structure Mol. Biol. 21 (2014): 743-53) and Cho et al. (CRSPR engineering turns on genes, Nature 517 (2015): 560-62). 
The features of claims 1 and 6-19 taught by Van Der Oost et al. are discussed above.
Regarding claims 2-5 and 20, “In some instances, the two complexes targeted to the target nucleic acid can comprise two different proteins. For example, a first complex can comprise an Argonaute protein and a second complex can comprise a Cas9 protein. In some instances, the Argonaute protein can be bound to a DNA nucleic acid-targeting nucleic acid and the Cas9 protein can be bound to an RNA nucleic acid-targeting nucleic acid [i.e. guide RNA]. Both the DNA and RNA nucleic acid-targeting nucleic acids can target the target nucleic acid.” Van Der Oost et al., para. [0477].
“The Cas9 can comprise a modified form of a wild type exemplary Cas9. . . . When a Cas9 is a modified form that has no substantial nucleic acid-cleaving activity, it can be referred to as "enzymatically inactive." Van Der Oost et al., para. [0487]. “For example, residues in the wild type exemplary S. pyogenes Cas9 polypeptide such as Asp 10, His840, Asn854 and Asn856 can be mutated to inactivate one or more of the plurality of nucleic acid-cleaving domains (e.g., nuclease domains).” Van Der Oost et al., para. [0489].
Swarts et al. teach that “TtAgo [Thermus thermophilus argonaute] requires unwinding of dsDNA targets for subsequent cleavage of each strand, pAgo-associated helicases could play a role in enhancing the accessibility of dsDNA targets for pAgo-mediated cleavage.” Swarts et al., page 749, right col. 
 	Cho et al. teach the “enzyme dCas9, which associates with CRISPR RNA and helps to unwind the DNA, can also be fused to another regulatory domain, thereby increasing the diversity of effects.” Cho et al., Fig. 1, legend. dCas9 is a nuclease null mutant of Cas9 that no longer cuts DNA.  Cho et al., page 561, left col. “When dCas9 is linked to portions (domains) of proteins involved in transcriptional activation or repression and then targeted, using CRISPR, to promoter sequences that regulate transcription of
particular genes, these fusion proteins can modulate natural gene-expression levels.” Cho et al., page 561, left col. That is, as shown in Fig. 1 of Cho et al., dCas9 (bound in complex with a guide RNA/sgRNA) binds to double-stranded genomic DNA (as indicated by histones) and unwinds the same allowing for other proteins (e.g. transcription activating domains/proteins) to bind DNA in the vicinity of the dCas9 complex.
	Regarding recitation of altering a eukaryotic cell further comprising “comprising providing a nuclease null Cas9 protein and a guide RNA, wherein the guide RNA is complementary to a guide RNA targeting target nucleic acid sequence, wherein the nuclease null Cas9 and the guide RNA colocalize at the guide RNA targeting target nucleic acid sequence and unwind the guide RNA targeting target nucleic acid sequence, and wherein the guide RNA targeting target nucleic acid sequence,” as recited in claims 4 and 5, as discussed, Van Der Oost et al., para. [0477], teach that the argonaute protein can be coexpressed with a complex of a Cas9 protein with a RNA nucleic acid-targeting nucleic acid (i.e. a guide RNA) targeting a target nucleic acid sequence (i.e. complementary to the target nucleic acid sequence).  As far as the guide RNA and Cas9 protein are complexed together, the Cas9 and the guide RNA colocalize at the guide RNA targeting target nucleic acid sequence.  As discussed, Van Der Oost et al. teach that the Cas9 protein can be modified to have no nuclease activity (i.e. nuclease null also referenced in the prior art as dCas9).
An expressly exemplified argonaute protein by Van Der Oost et al. is Thermus thermophilus argonaute. As discussed, Swarts et al. teach that “TtAgo [Thermus thermophilus argonaute] requires unwinding of dsDNA targets for subsequent cleavage of each strand, pAgo-associated helicases could play a role in enhancing the accessibility of dsDNA targets for pAgo-mediated cleavage.” Swarts et al., page 749, right col. 
Since Swarts et al. directly teach that TtAgo requires unwinding of dsDNA targets for subsequent cleavage of each strand, an ordinarily skilled artisan at the time of filing would have been motivated to unwind target dsDNA as to allow for cleavage by Thermus thermophilus argonaute that “requires unwinding of dsDNA.” “In the methods of the disclosure, Argonautes (e.g., Ago), or complexes thereof, can introduce double-stranded breaks in a nucleic acid, (e.g. genomic DNA).” Van Der Oost et al., para. [0185].  That is, Van Der Oost et al. teach that the target DNA sequence to be cleaved is double stranded genomic DNA including such DNA of a human cell wherein Swarts et al. teach that Thermus thermophilus argonaute “requires unwinding of dsDNA” to cleave the same.
As discussed, Van Der Oost et al. teach that an argonaute complex with guide DNA for cleavage of target DNA can be coexpressed with a Cas9 protein with guide RNA to bind to a target DNA sequence including nuclease inactive Cas9.  Since Cho et al. teach that such a nuclease inactive Cas9 (i.e. dCas9) has activity to unwind DNA (including genomic DNA that is necessarily dsDNA) in the vicinity of a target sequence, an ordinarily skilled artisan at the time of filing would have recognized that co-expression of a Cas9 or dCas9 protein as discussed by Van Der Oost et al. will necessarily have an effect of unwinding genomic dsDNA at the locus/sequence targeted by a guide RNA of the Cas9 or dCas9 protein complex.
As discussed above, Van Der Oost et al. disclose a method of altering a eukaryotic cell having all of the features of claim 1 including specifically wherein the argonaute protein is from T. thermophilus.  Swartz et al. expressly state that cleavage by Thermus thermophilus argonaute “requires unwinding of dsDNA.”  In view of the same, at the time of filing an ordinarily skilled artisan in addition to the general teachings of Van Der Oost et al. regarding expressing of a Cas9 protein with guide RNA would have been further motivated to express an argonaute complex with a dCas9 nuclease null protein complex to unwind genomic dsDNA to allow for desired cleavage by T. thermophilus argonaute wherein Cho et al. teach that dCas9 “helps to unwind the DNA” and to allow other proteins such as transcription activator proteins to access such unwound DNA.  
	For these reasons, an ordinarily skilled artisan at the time of filing would have been motivated to co-express a Cas9 protein (including nuclease null mutants) as discussed by Van Der Oost et al. along with a T. thermophilus argonaute complex with a guide DNA as discussed above in order to gain the benefit of unwinding genomic dsDNA at the locus/sequence targeted by a guide RNA of the dCas9 protein complex. Van Der Oost et al., para. [0477], indicate that a Cas9 complex and argonaute complex be directed towards the same target DNA.  Regarding recitation in the claims of wherein the guide RNA targeting target nucleic acid sequence and the complementary target nucleic acid sequence complementary to the guide DNA (of the argonaute complex) are about 75 to 150 base pairs apart, as discussed, as ordinarily skilled artisan at the time of filing would have been motivated to express dCas9 complex to unwind dsDNA such that argonaute can cleave the same wherein the guide RNA and the guide DNA targeting the same complementary target sequence would not allow for both the dCas9 complex and the argonaute complex to bind at the same time. For this reason, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to target a dCas9-guide RNA complex and an argonaute-guide DNA complex to the same region of target DNA to be modified but adjacent to one another.  
For example, Cho et al. state “The enzyme dCas9, which associates with CRISPR RNA and helps to unwind the DNA, can also be fused to another regulatory domain,” which appears to be “Activating domain 3” as shown in Fig. 1 wherein “Activating domain 3” binds to region of DNA adjacent to the binding of the dCas9-RNA complex. Cho et al., Fig. 1, legend.  Similarly, when targeting a argonaute-guide DNA complex to DNA unwound by a dCas9 complex as discussed, an ordinarily skilled artisan at the time of filing would have understood that it is appropriate to target such additional argonaute complex to a complementary target DNA sequence adjacent to the target DNA (i.e. guide RNA targeting target nucleic acid sequence) bound by the dCas9 complex in view of Fig. 1 of Cho et al.  Regarding recitation of the specific range wherein the guide RNA targeting target nucleic acid sequence and the complementary target nucleic acid sequence complementary to the guide DNA (of the argonaute complex) are about 75 to 150 base pairs apart, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Here, since as discussed an ordinarily skilled artisan at the time of filing would been motivated to target a dCas9-guide RNA complex and an argonaute-guide DNA complex to adjacent target sequences, it is not considered to be inventive to discover that such adjacent target sequences (i.e. complementary target nucleic acid sequence and guide RNA targeting target nucleic acid) can workably be about 75 to 150 base pairs apart or specific values therein since as discussed the binding of the dCas9 complex and the argonaute complex should be adjacent and but in proximity that includes spacing of 75-150 base pairs.
	Regarding claims 2, 3 and 20 reciting further comprising providing a helicase to the cell where the helicase unwinds a helicase targeting target nucleic acid sequence, “A suitable helicase is a nuclease null Cas9 protein.” Specification, page 11.  As such, applicant has elected to act as their own lexicographer to define a helicase as including a nuclease null Cas9 protein.  As such, coexpression of a dCas9 complex and an argonaute complex as discussed above in meeting the features of claims 4 and 5 further meets the features of claims 2, 3 and 20 since applicant has elected to define helicase as including a nuclease null Cas9 protein wherein as discussed such Cas9 protein has activity to unwind dsDNA.  More specifically, a dCas9 complex with guide RNA targets a target nucleic acid sequence as discussed as to be a helicase that unwinds a helicase targeting target nucleic acid sequence, which is the sequence to which the guide RNA is targeted or binds.  Van Der Oost et al., para. [0296], teach that any Cas9 (i.e. helicase) is heterologously supplied to a eukaryotic cell as encoded by a heterologous polynucleotide. “[I]f the intended target cell was a human cell, a human codon-optimized polynucleotide Cas9 could be used.”  Van Der Oost et al., para. [0296].

	Additional observations made regarding the specification
	“TtAgo/siDNA systems were engineered for gene suppression and activation in human cells. The gene suppression system features a CMV promoter driving a human optimized codon Ago double site mutant TtAgoNN(D478A, D546A), which removes its nuclease activity, fused to a C-terminal SV40 nuclear localization signal (NLS).” Specification, Example II, page 52.  Since a Ago mutant lacking nuclease activity cannot cleave a target nucleic acid, the specification appears to provide for no working examples of the claims requiring cleavage of a target nucleic acid sequence in a eukaryotic cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652